Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 11/8/2021. Claims 1-20 are currently pending and claims 1, 14, and 20 are the independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,200,155 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as seen below. For brevity, claims 1-13 are shown below as claims 14-19 recite methods having similar limitations to the devices of claims 1-6, respectively, and claim 20 recites a non-transitory computer readable medium having similar limitations to the device of claim 1.


Current Application 17/521,093
US Patent 11,200,155 B2
1. A device for automated application testing, the device comprising: a processor; a communications module coupled to the processor; and a memory coupled to the processor, the memory storing computer executable instructions that when executed by the processor cause the processor to: 













determine that a new device type is to be added to an application testing environment; 

automatically add the new device type to an application testing framework in the application testing environment; 

automatically request via a connection to a repository used by an application development environment to store build files generated in the application development environment, a new or current build file for the new device type;

automatically receive via the connection, from the repository, the new or current build file for the new device type; and 


deploy the new or current build file on the new device type to 
initiate at least one test on the new device type based on a simulation of the device operating according to the new or current build file and to obtain test result data.
1. A device for automated application testing, the device comprising: a processor; a communications module coupled to the processor; and a memory coupled to the processor, the memory storing computer executable instructions that when executed by the processor cause the processor to: 

integrate an application testing environment with an application development environment by directly connecting a testing environment interface coupled to a testing execution module to a development environment interface coupled to a repository used by the application development environment to store build files generated in the application development environment, for each of at least one device type; 

determine that a new device type is to be added to the application testing environment; 

automatically add the new device type to an application testing framework in the application testing environment; 

automatically request by the testing environment via the direct connection from the repository, a current build file for each of the at least one device type, including a new or current build file for the new device type; 

automatically receive via the direct connection, from the repository, the current or a new build file for each device type; 

deploy each new or current build file on a respective device type; 
initiate at least one test on each device type based on a simulation of the device operating according to the new or current build file and obtain test result data; and automatically feedback the test result data via the direct connection to the application development environment.
2. The device of claim 1, wherein the computer executable instructions further cause the processor to: request and receive the new or current build file for the new device type separately from an automatic request to obtain a current build file for at least one existing device type.
8. The device of claim 1, wherein the computer executable instructions further cause the processor to: request and receive the new or current build file for the new device type separately from the automatic request to obtain the current build file for at least one existing device type.
3. The device of claim 2, wherein a plurality of current build files are requested and received, for a plurality of respective existing device types.
2. The device of claim 1, wherein a plurality of current build files are requested and received, for a plurality of respective device types.
4. The device of claim 1, wherein the computer executable instructions further cause the processor to: 


automatically feedback the test result data via the direct connection to the application development environment.
1. A device for automated application testing, the device comprising… instructions that when executed by the processor cause the processor to:… 

…automatically feedback the test result data via the direct connection to the application development environment.
5. The device of claim 1, wherein the computer executable instructions further cause the processor to:



integrate the application testing environment with the application development environment by directly connecting a testing environment interface coupled to a testing execution module to a development environment interface coupled to the repository used by the application development environment to store build files generated in the application development environment, for each of at least one device type, including the new device type.
1. A device for automated application testing, the device comprising… executable instructions that when executed by the processor cause the processor to: 

integrate an application testing environment with an application development environment by directly connecting a testing environment interface coupled to a testing execution module to a development environment interface coupled to a repository used by the application development environment to store build files generated in the application development environment, for each of at least one device type;
6. The device of claim 1, wherein the computer executable instructions further cause the processor to: determine a testing time; initiate the request at the testing time; obtain test results for the at least one test; and send data associated with the at least one test to the development environment.
3. The device of claim 1, wherein the computer executable instructions further cause the processor to: determine a testing time; initiate the request at the testing time; obtain test results for the at least one test; and send data associated with the at least one test to the development environment.
7. The device of claim 6, wherein the data associated with the at least one test is sent to the development environment prior to a next request for a current build to enable the data to be used in a development iteration.
4. The device of claim 3, wherein the data associated with the at least one test is sent to the development environment prior to a next request for a current build to enable the data to be used in a development iteration.
8. The device of claim 1, wherein deploying the current build file comprises configuring the respective device to point to a predetermined environment under test, and automatically selecting or deselecting at least one setting in an installation process.
5. The device of claim 1, wherein deploying the current build file comprises configuring the respective device to point to a predetermined environment under test, and automatically selecting or deselecting at least one setting in an installation process.
9. The device of claim 1, wherein the request is initiated on a periodic basis.
6. The device of claim 1, wherein the request is initiated on a periodic basis.
10. The device of claim 1, wherein the at least one test comprises one or more of a loading operation to determine a load time for an application on the device, 


an end-user performance test, a network performance test, or a server performance test.
7. The device of claim 1, wherein the at least one test comprises a loading operation to determine a load time for an application on the device.
9. The device of claim 1, wherein the at least one test comprises one or more of an end-user performance test, a network performance test, or a server performance test.
11. The device of claim 3, wherein the computer executable instructions further cause the processor to run parallel tests or iterations of a test on multiple devices, multiple device types, or multiple environments.
11. The device of claim 2, wherein the computer executable instructions further cause the processor to run parallel tests or iterations of a test on multiple devices, multiple device types, or multiple environments.
12. The device of claim 3, wherein the computer executable instructions further cause the processor to: log testing data for a plurality of tests; and compare the plurality of tests for at least one performance metric using logged data.
12. The device of claim 2, wherein the computer executable instructions further cause the processor to: log testing data for a plurality of tests; and compare the plurality of tests for at least one performance metric using logged data.
13. The device of claim 1, wherein a plurality of tests are performed to obtain data under different conditions.
13. The device of claim 1, wherein a plurality of tests are performed to obtain data under different conditions


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 17are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claims 4 and 17, they recite the limitation “…automatically feedback the test result data via the direct connection to the application development environment". Examiner would like to point out that claims 4/17 depend on independent claims 1 and 14, respectively, and while claims 1 and 14 recite “…automatically requesting via a connection to a repository used by an application development environment…automatically receiving via the connection, from the repository …” they do not previously recite that the connection is a “direct” connection, and as such there is insufficient antecedent basis for the limitation “…the direct connection…” in the claims 14 and 17. For the purpose of examination the examine will consider these limitation to be “…automatically feedback the test result data via the connection…”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Avisror et al. (herein called Avisror) (US PG Pub. 2019/0294528 A1) and Kuo et al. (herein called Kuo) (US Patent 9,886,374 B1) in further view of Solsona-Palomar et al. (herein called Solsona) (US PG Pub. 2016/0132314 A1).

As per claim 1, Avisror teaches a device for automated application testing, the device comprising: a processor; a communications module coupled to the processor; and a memory coupled to the processor, the memory storing computer executable instructions that when executed by the processor cause the processor to: 
automatically request by the testing environment via a communication to a repository used by an application development environment to store build files generated in the application development environment, a new or current build file for at least one device type (fig. 1, fig 8 item 805, and pars. [0026]-[0027], [0032], [0037], [0040], [0058], [0061], [0063], version of build combination/software artifacts/etc. (build files generated in development environment for at least one device type) containing modified/updated/etc. software/artifacts (new/current build file) is automatically requested to be retrieved from build data source/server/etc. (repository for a development environment) and deployed to test environment by deployment automation system (automatically request current/new build files/access repository storing build files/used by development environment to store build files and deploy build files to test environment for testing/etc.).); 
automatically receive via the connection, from the repository, the new or current build file for the new device type (fig. 8 item 805, pars. [0058], requested build combination version/current build file is retrieved/received, and as seen below, Kuo teaches that device may be new/different/etc. device type.); 
deploy the new or current build file on the new device type (fig 8 items 840 and 850, pars. [0030], [0037]-[0039], [0061], [0063], test server/environment/etc. is provisioned/configured/etc. with operating systems, processors, software programs, networks, certifications, etc. corresponding to/specified in/etc. build plan/build combination/etc., and build combination/current build file is deployed to test server. As the test environment/server is configured/provisioned with operating system, processors, programs, etc. the test server/environment is a “device type” (new device type from Kuo as seen below) representing/corresponding to/etc. its provisioning/configuration, and as such the build combination/current/new build file is deployed on a new device type/device type corresponding to its build plan/combination/etc.) to
initiate at least one test on the new device type according to the new or current build file to obtain test result data (fig. 8 item 860, pars. [0031], [0041]-[0042], [0064]-[0065], after provisioning/configuration of test server/environment/device type/new device type from Kuo and deployment of build combination/current build file/new build file/etc. to server/environment/device type, testing of build combination/file executed/invoked (initiate at least one test on device type/new device type according to new/current build file/build combination) to ensure deployed build combination/file is operating as intended/test results are provided to determine test failures/quality score for build combination/etc. (obtain test data).).
While Avisror teaches parallel testing and deployment of applications/build combinations to customers/users, it does not explicitly state, however Kuo teaches wherein the computer executable instructions further cause the processor to: 
determine that a new device type is to be added to an application testing environment (col. 11 lines 60-col 12 line 10, col. 12 lines 33-50, col. 13 lines 15-45, multiple client devices having different types (new device type) register with software testing server and configuration of client devices is stored (determine new device type/new client device/client device with different type/etc. is to be added to testing environment/registers with test server).);
automatically add the new device type to an application testing framework in the application testing environment (col. 13 lines 1-65, client devices registers with software testing server for participation in software testing program and software testing is initiated on client devices (add the new device type/device with different type/etc. to an application testing framework in the application testing environment/software testing server for software testing program/etc.).); and 
automatically request new or current build file for the new device type; automatically receive the new or current build file for the new device type; and deploy the new or current build file on the new device type to initiate at least one test on the new device type (col. 14 lines 12-65, application/current build file corresponding to client device type/matching configuration of client device/etc. is selected, sent/distributed/etc. to and installed on the client device, and testing is executed (select, deploy, and test/request, receive, deploy, and test new/current build file/application for new device type/client device).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add determine that a new device type is to be added to an application testing environment; automatically add the new device type to an application testing framework in the application testing environment; automatically request new or current build file for the new device type; automatically receive the new or current build file for the new device type; and deploy the new or current build file on the new device type to initiate at least one test on the new device type, as conceptually taught by Kuo, into that of Avisror because these modifications allow for new/additional/etc. client/user devices of different types/having different configurations/etc. to be used to test the application/new build/current build file/updated build/etc., which is desirable as it helps ensure that the application/build file operates as intended on different/new client devices by allowing errors to be detected by testing/executing/etc. the application/current build on the different/new client devices so they may be corrected.
While Avisror teaches requesting a version of a build combination/file to be deployed for testing, and that the build plan/combination/etc. specifies the configuration of processors, operating system, programs, etc. that the build combination is to be executed/tested/etc. on, it does not explicitly state, however Solsona teaches:
a new or current build file for the new device type (pars. [0002]-[0003], versions of application are created and tested for each computing platform/device that the application supports and computing platforms/devices vary based on ex: operating systems, available software, available hardware, etc. (new/current/etc. version of application/new or current build file is developed/created for different device types/computing platforms/devices having different OS, software/hardware/etc./new device type from Kuo).); and 
initiate at least one test on the new device type based on a simulation of the device operating according to the new or current build file (pars. [0012], [0040], after developing/modifying/updating/etc. application/application configuration version/etc. (new/updated/current build file) it is tested in test environment provided by simulating behavior of run-time client/user device/etc. (new device type from Kuo). As versions of application/build file are created for each computing platform/device having various different operating system/hardware/software/etc. and the versions/build files are tested in test environment that simulates user/runtime/etc. device, and as Avisror teaches the test environment/server/device type is configured/provisioned with operating system, programs/software, processors/hardware/etc. for the testing, the environment/server/device type is simulating a device/computer/etc. that has the operating system/processors/etc. of the runtime/user device, and as such testing the updated/developed/new/current/etc. application version/build combination/build file on the provisioned/configured test server/environment to ensure that the build operates correctly is using the new device type/test server/environment to simulate operation of a device having the operating system/processors/etc. according to the build combination/file in order to test the build combination file, and therefore the test/at least one test is initiated/invoked/executed on the new device type/test server/test environment based on a simulation of the device operating according to the new/current/updated/modified/developed build file/build combination.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Avisror and Kuo such that the build files correspond to device types, as conceptually taught by Solsona, to create automatically request via a connection to a repository used by an application development environment to store build files generated in the application development environment, a new or current build file for the new device type; automatically receive via the connection, from the repository, the new or current build file for the new device type; and deploy the new or current build file on the new device type to initiate at least one test on the new device type based on a simulation of the device operating according to the new or current build file and to obtain test result data, because these modifications allow for versions of the build file/application to be developed and tested for different computing devices/platforms having different configurations of software/hardware/etc., which is desirable as it allows increases the amount of potential users of applications by making applications available to users having different types of devices while also helping to ensure that the developed application operates as intended before it is distributed/made available/etc. to the users.

As per claim 2, Avisror does not explicitly state, however Kuo teaches:
request and receive the new or current build file for the new device type separately from an automatic request to obtain a current build file for at least one existing device type (col. 11 lines 60-col 12 line 10, col. 12 lines 33-50, col. 13 lines 1-65, col. 14 lines 12-65, users choose to register/opt in/request/etc. to participate in software testing, client devices may be multiple client devices having different types (new device type/existing device type/etc.) register/opt in/etc. with software testing server and configuration of multiple/different/etc. client devices is stored (new and existing device type/new and existing client device registered/client devices with different type/etc. in testing environment/registers with test server/etc.), and applications are selected and distributed/installed/etc. on particular devices of the multiple different devices/new and existing devices/etc. when software testing is initiated on particular devices when device is suitable for testing. As multiple different/new and existing devices are registered with test server/environment, and application/build files/new/current build files are distributed to/installed on/requested and received on/etc. individual/particular devices/new and existing devices individually/etc., when testing is to be performed on individual/particular devices of the new/existing/multiple devices, it is obvious that the requesting and receiving of the applications/new or current build file/etc. for the new device type is separate from request to obtain a current build file for at least one existing device type/applications/build files/new/current build files are requested and received by the multiple different/new and existing devices separately/one at a time/individually/etc., and as such it is obvious that the new or current build file for the new device type is requested and received separately/individually/etc. from a request to obtain a current build file for at least one existing device type).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add request and receive the new or current build file for the new device type separately from an automatic request to obtain a current build file for at least one existing device type, as conceptually taught by Kuo, into that of Avisror, because these modifications allow for build files/applications/etc. to be requested and received by devices/new and existing devices/etc. separately/individually/etc., which is desirable as it helps ensure that build files/applications/software/etc. is distributed to devices and testing is performed when the devices/new and existing devices/etc. are ready/in condition/capable/etc. to perform the testing, thereby helping to ensure that testing is successfully conducted and that the build files/applications/software operate as intended on the devices/new and existing devices/different devices/etc. 

As per claim 3, Avisror further teaches wherein a plurality of current build files are requested and received (pars. [0022], [0031], [0053], software is built, deployed, and tested in cycles and differently configured versions of software/system may exist for different customers/multi-tenant architecture (plurality of current build files) and may be rolled out in parallel to different groups of customers, and testing may allow for parallel testing of software/build combinations to take place (plurality of tests performed in parallel/at the same time). As different versions of software/build combinations/plurality of current build files exist for different customers/users and software may be tested and rolled out to the customers in parallel/at the same time, testing of the plurality of current build files/different versions of build combination may occur in parallel/at the same time; and as build combinations are requested, received, and deployed to test server/environment for testing (as seen in the rejection of claim 1, above), requesting, receiving, and deploying different versions of build combinations for different customers/plurality of current build files for parallel testing is requesting and receiving a plurality of current build files for parallel testing.).
While Avisror teaches requesting a plurality of different versions of a build combination/file to be deployed for parallel testing, and that the build plan/combination/etc. specifies the configuration of processors, operating system, programs, etc. that the build combination is to be executed/tested/etc. on, it does not explicitly state, however Solsona teaches:
for a plurality of respective device types (pars. [0002]-[0003], [0012], [0040], versions of application are created and tested for each computing platform/device that the application supports (plurality of current build for plurality of device types) and computing platforms/devices vary based on ex: operating systems, available software, available hardware, etc. (plurality of current build files/versions of application are developed/created for different device types/computing platforms/devices having different OS, software/hardware/etc./each of at least one device type), and after developing/modifying/updating/etc. application/application configuration version/etc. it is tested in test environment provided by simulating behavior of run-time client/user device/etc.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Avisror and Kuo such that the build files correspond to device types, as conceptually taught by Solsona, to create wherein a plurality of current build files are requested and received for a plurality of respective device types, because these modifications allow for versions of the build file/application to be developed and tested for different computing devices/platforms having different configurations of software/hardware/etc., which is desirable as it allows increases the amount of potential users of applications by making applications available to users having different types of devices while also helping to ensure that the developed application operates as intended before it is distributed/made available/etc. to the users.

	As per claim 4, Avisror further teaches: automatically feedback the test result data via the direct connection to the application development environment. (pars. [0031], [0065], upon test failure test system identifies faulty software artifacts, notifies developers, and provides detailed test and result logs/information indicating failed executions resulting from test operation is generated and displayed on management device/client device/etc./ (feedback/send/provide test result data/test logs/data associated with test/etc. to application development environment/developers/devices/development environment via direct connection).)

As per claim 6, Avisror further teaches wherein the computer executable instructions further cause the processor to: 
determine a testing time (pars. [0032], [0074], build combinations are scheduled for deployment to test environment/scheduled for testing at a time. As such a scheduled time/testing time is determined and the build combinations are deployed/tested at the scheduled time/testing time.);
initiate the request at the testing time (pars. pars. [0032], [0057]-[0058], [0063]-[0064], [0074], build combinations are scheduled for automated deployment to test environment/testing at the testing time, and automated software test deployment begins with retrieving/requesting build combination for testing by transmitting a notification/request to build management system to fetch/retrieve build combination from build server. As such the request/retrieving of the build combination is initiated at the scheduled deployment/testing time.); 
obtain test results for the at least one test (pars. [0031], [0041], [0065], test results are collected and stored.); and 
send data associated with the at least one test to the development environment (pars. [0031], [0065], upon test failure test system identifies faulty software artifacts, notifies developers, and provides detailed test and result logs/information indicating failed executions resulting from test operation is generated and displayed on management device/client device/etc. (send/provide data associated with test to developers/devices/development environment).).

As per claim 7, Avisror further teaches wherein the data associated with the at least one test is sent to the development environment prior to a next request for a current build to enable the data to be used in a development iteration (pars. [0031], [0065], [0074], upon test failure test system identifies faulty software artifacts, notifies developers, and provides detailed test and result logs/information indicating failed executions resulting from test operation is generated and displayed on management device/client device/etc. (send/provide data associated with test to developers/devices/development environment), and subsequent/another/etc. build combinations are deployed to test environment at another scheduled test time (next request current build is deployed to test environment and tested). As the test results are provided/sent to development environment upon test failure, and another/subsequent/next requested current build is deployed to the test environment at another scheduled test time, the test results/data associated with the test are sent/provided to the development upon the failure of the test which is before the scheduled time of the next/subsequent test and the test environment is provisioned/configured for the next requested test and the next/subsequent build configuration is deployed to the environment and tested.).

As per claim 8, Avisror further teaches, wherein deploying the current build file comprises configuring the respective device to point to a predetermined environment under test, and automatically selecting or deselecting at least one setting in an installation process (pars. [0030], [0037], [0039], [0041], [0061], [0063], test environment/test server is provisioned/configured with operating system, programs, processors, etc. corresponding to requested build combination version (respective device is configured to point to predetermined environment under test/configured with operating system, programs, processors, etc. of environment corresponding to build combination being tested) and build combination/current build file is deployed and installed to test environment according to configuration details (settings in installation process).).

As per claim 9, Avisror further teaches wherein the request is initiated on a periodic basis (pars. [0022], [0024], in continuous delivery software/code/build combinations is built, deployed, and tested in short/frequent cycles (periods) so that software can be released at any time, and code may be compiled and packaged to build server and then tested whenever a change is made. As the request is a request for a build configuration/software to be deployed for testing and testing occurs in short/frequent cycles/periods, the request/request for build combination testing is initiated on a periodic/cycle basis.).

As per claim 10, Avisror further teaches wherein the at least one test comprises one or more of a loading operation to determine a load time for an application on the device, an end-user performance test, a network performance test, or a server performance test (pars. [0041], [0051], [0052], testing is implemented using test cases and may be different types of testing such as performance, UI, security, etc., test cases may simulate inputs of user/client systems to build combinations (end user performance testing), and test assets used in testing may represent environment information such as servers (server performance test), etc.).

As per claim 11, Avisror further teaches wherein the computer executable instructions further cause the processor to run parallel tests or iterations of a test on multiple devices, multiple device types, or multiple environments (par. [0031], different types of testing may utilize different test environments which may be virtualized to allow parallel testing to take place (run parallel tests).).

As per claim 12, Avisror further teaches wherein the computer executable instructions further cause the processor to: 
log testing data for a plurality of tests (pars. [0031], [0041], [0065], test results are collected and stored and detailed test and results logs are provide to developers.); and 
compare the plurality of tests for at least one performance metric using logged data (pars. [0067]-[0069], [0072], risk score (performance metric) for build combination is determined based stored data/logged data including complexity such as number of failed builds in test phases, number of errors and warning, etc., historical activity information such as change frequency, change in size, etc., and risk score/performance metric allows for comparison of one build combination to another in the test environment context (compare plurality of tests for performance metric/risk score using logged data).).

As per claim 13, Avisror further teaches wherein a plurality of tests are performed to obtain data under different conditions (pars. [0022], [0031], [0053], software is built, deployed, and tested in cycles and differently configured versions of software/system may exist for different customers/multi-tenant architecture and may be rolled out in parallel to different groups of customers, testing may allow for parallel testing of software/build combinations to take place (plurality of tests performed in parallel) and detailed test and result logs are provided to developers (obtain data), and different build combinations/different version of same build combination may utilized different test assets/different test cases (tests performed under different conditions). As different versions of software/build combinations exist for different customers/users and software may be tested and rolled out to the customers in parallel, and as the different versions of the software/build combinations are tested using different test assets/test cases/conditions, the testing of the different versions of the software/build combination using different test assets/test cases/conditions is performing a plurality of tests under different conditions to obtain data/test results.).

As per claims 14-17 and 19, they recite methods having similar limitations to the devices of claims 1-4 and 6, respectively, and are therefore rejected for the same reasoning as claims 1-4 and 6, respectively, above. 

As per claim 20, it recites a non-transitory computer readable medium having similar limitations to the device of claim 1 and is therefore rejected for the same reasoning as claim 1, above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M SLACHTA/           Examiner, Art Unit 2193